Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-13, and 18-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In arguing against the 35 U.S.C. 103 rejection as set forth in the Non-Final Office Action of 24 June 2021, Applicant repeated referred to the criticality of the claimed viscosity range of 25,000 cps to 86,000 cps (measured at 25 oC); see e.g. pg. 2 ¶ 5, pg. 3 ¶ 2 of response filed 17 September 2021, henceforth “Response”.  It is noted that the viz. 25,000 cps and 86,000 cps only, and no points or subranges between the end points).  In asserting criticality of the entire range, Applicant is effectively stating that the entirety of the range exhibits superior properties such as abrasion resistance and adhesiveness, whereas in the specification as filed, only the two end points are shown to exhibit such properties.  With 1) no other subrange/points disclosed in the specification as filed, and with 2) no disclosure re: superior properties associated with the viscosity range in the specification as filed, the assertion of criticality of the recited viscosity range thus is an assertion that the recited viscosity range has properties unique from what is contained in the specification as filed.
As claims 3-13 and 18-19 depend on claim 1, and as the respective limitations of the dependent claims do not resolve the aforementioned issue in claim 1, claims 3-13 and 18-19 are also held to be rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

In interpreting the claims, Examiner have adopted the following for all prior art rejections:
-a) the urethane (meth)acrylate oligomer having functionality of 6 to 15 is considered to be a polymerizable monomer having 6-15 polymerizable acrylate groups (viz. a monomer with respect to the polymerizable acrylates), wherein the acrylates and linked by an urethane oligomer.  Such an interpretation is in line with what is known in the art (e.g. U.S. 2005/0249940 A1, the reference Bu used below, and U.S. 6,489,376 B1).  Specifically, the term “oligomer” is not considered to require the presence of an acrylate oligomer (viz. one formed by reacting a plurality of acrylate monomers); and 
-b) although the types of monomers and oligomer constituting the (meth)acrylate composition is closed, the mixture that forms the cured hard coating layer is not closed.  Therefore, prior art that discloses necessary (meth)acrylate monomers that is not one of the claimed monomers and oligomer can still read on the claim, as that necessary (meth)acrylate is considered to map onto an unclaimed constituent of the mixture.
Claims 1, 3-6, and 18-19 are rejected under 35 U.S.C. 103 as unpatentable over U.S. 2014/0044891 A1 (“Shibata”) in view of U.S. 2015/0275040 A1 (“Shi”) and as evidenced by various NPLs on urethane (meth)acrylate oligomers.
Considering claim 1, Shibata discloses an optical laminate comprising a base material and a hard coating formed thereupon (Shibata abs), wherein Shibata expressly discloses that polymethyl (meth)acrylate is a preferred resin for forming the base (id. ¶ 0035 and 0040).  Shibata discloses that the hard coating layer is formed by curing a composition containing a compound (A) having 9 or more radically polymerizable unsaturated groups, wherein compound (A) represents 20-80 wt% of all curable compounds in the composition, and wherein compound (A) has molecular weight of 1,000 or greater (id. ¶ 0071, 0078, and 0079).  Shibata further discloses that the composition may contain both compound (B1) and compound (B2), wherein the former has 2-8 radically polymerizable unsaturated groups contained at 20- 80 wt.%, and wherein the latter is a monofunctional acrylate contained at less than 20 wt.% (id. ¶ 0081, 0082, 0084, and 0087-0089).  Shibata further discloses that a photoinitiator is used (id. ¶ 0093).  Shibata differs from the claimed invention, as though Shibata expressly discloses the usage of urethane acrylate oligomers for compound (A) (e.g. id. ¶ 0078), Shibata is silent re: viscosity of the urethane acrylate oligomer used.
However, the usage of a urethane acrylate oligomer having the requisite viscosity in forming a hard coat is well-known.  Specifically, Shi teaches a curable hard coat for a display, wherein the hard coat is formed by curing a composition containing multi-(meth)acrylate functionalized urethane oligomers having 2 – 15 functionalities, MW of 500 to 20,000, and viscosity of a few thousand to one million centipoise (cps) in a broad temperature window (Shi ¶ 0044 – 0046).  It is noted that person having ordinary skill in the art in the field of endeavor of coatings formed by curing urethane (meth)acrylate oligomers would understand that “broad temperature window” to include temperature from ~ 20 oC up to ~60 oC, as the respective viscosity of various urethane (meth)acrylate oligomers are most often reported at 25 oC, 40 oC, and 60 oC (see NPLs from Mitsubishi 
Shibata is analogous, as it is directed to optical laminates having a hard coat and a low refractive index layer located upon a display (field of endeavor of instant application).  Shi is analogous, as it is directed to hard coats formed from curing urethane acrylate oligomers, wherein the hard coat is applied onto displays.  Given that the types of urethane acrylate oligomers taught in Shi are generally similar to those used in Shibata (in regards to both molecular weight and functionalities per oligomer), given that these oligomers are further used for the same purpose as those used in Shibata (viz. to form a hard coating), person having ordinary skill in the art has reasonable expectation of success that teachings re: urethane acrylate oligomers from Shi may be applied to the urethane acrylate oligomer used to form the hard coating of Shibata.  Person having ordinary skill in the art would have been motivated to have selected an urethane acrylate oligomers having viscosity of a few thousand up to one million centipoise at 25 oC in a curable composition for forming an acrylate-based hard coating, as Shi is considered to have demonstrated that usage of urethane acrylate oligomer having such a viscosity is known in the art of hard coatings.  This rationale for supporting a finding of obviousness, where one reference demonstrates that a particular material is suitable for a particular intended use, is considered appropriate under the guidelines set forth in MPEP 2144.07.  The viscosity range as taught in Shi (of few thousand to one million centipoise) thus overlaps the claimed range of 25,000 – 86,000 cps at 25 oC, and it would have been obvious to one of ordinary skill in the art to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a In re Wertheim, 191 USPQ 90, In re Woodruff, 16 USPQ2d 1934, and In re Peterson, 65 USPQ2d 1379.  Shibata as modified by Shi thus renders obvious claim 1.  
Considering claim 3, Shibata discloses that compound (A) may be formed by using aliphatic isocyanate precursor (Shibata ¶ 0077).  As Shibata expressly discloses that compound (A) may be formed from aliphatic isocyanate (by condensing the isocyanate with polylol and a hydroxyl-containing acrylate), the usage of aliphatic urethane acrylate oligomer is considered obvious.
Considering claim 4, in various examples, Shibata discloses the usage of PETA (Shibata ¶ 0150).  
Considering claim 5, Shibata discloses that compound B2 may be 2-ethylhexyl acrylate (id. ¶ 0089).  As Shibata expressly discloses that compound (B2) may be 2-ethylhexyl acrylate, the usage of this particular acrylate is considered obvious.
Considering claim 6, Shibata discloses the usage of Irgacure 907 (known to be a propiophenone) as the photoinitiator.
Considering claim 18, Shibata discloses that the optical laminate may be applied onto a surface of a polarizer (viz. a polarizing element) (id. ¶ 0034 and 0165).  The combination of the polarizer and the optical laminate maps onto the claimed polarizer.
Considering claim 19, Shibata discloses that the optical laminate disclosed therein may be used as the front plate of a display apparatus (id. ¶ 0165).

Claims 7-13 are rejected under 35 U.S.C. 103 as unpatentable over U.S. 2014/0044891 A1 (“Shibata”) in view of U.S. 2015/0275040 A1 (“Shi”) and U.S. 2020/0192001 A1 (applied as prior art under 35 U.S.C. 102(a)(2), henceforth “Sakakibara”).
Considering claim 7, the relevant portions of Shibata and Shi are as discussed in ¶ 6-8_______ above and not reiterated here.  It is clear that Shibata would read on at least the claimed base film and hard coating layer.  Shibata further discloses that an antireflection layer may be positioned outside of the hard coat layer (Shibata ¶ 0107).  However, Shibata does not disclose the composition of such an antireflection layer.
The usage of antireflection layers, in particular those located above a hard coat layer, is well-known in the field of optical laminates.  Sakakibara teaches just such a antireflection layer, which is made by curing a composition containing curable acrylates, a fluorine-containing curable compound, photoinitiator, and low-refractive index particles in the form of hollow silica having particle diameter of 50 – 70 nm (Sakakibara ¶ 0033-0034, 0036, 0037, and 0038-0039).  Furthermore, it is noted that reflectance of the antireflection layer may be 1.5% or less, with specific examples of 1.3% (e.g. id. Working Example 3).  It is specifically noted that the fluorine-containing curable compound may be Shin-Etsu KY-1203, which is not only taught but also used in the preferred embodiments (e.g. id. 
Sakakibara is analogous, as it is directed to optical laminates having a hard coat and a low refractive index layer located thereupon (field of endeavor of instant application).  Furthermore, person having ordinary skill in the art has reasonable expectation of success that the antireflection layer of Sakakibara may be used as the antireflection layer of Shibata, given that the latter states antireflection layer known in the art may be used, and given the substantial similarities between the references.  It would have been obvious to one of ordinary skill in the art, at the effective filing date of the invention, to use the antireflection layer having formulation taught in Sakakibara as the antireflection layer in Shibata, as Sakakibara teaches that this formulation confers mechanical strength and surface slipperiness (Sakakibara ¶ 0036).  Shibata in view of Shi and Sakakibara renders obvious claim 7.
Considering claims 8-9, given that Shin-Etsu KY-1203 as taught in Sakakibara is also the exemplary material used in the instant application, it stands to reason that claims 8 and 9, directed to various attributes of Shin-Etsu KY-1203, are also rendered obvious.
Considering claim 10, Shin-Etsu KY-1203 is contained at 18.5 parts per 100 parts of the curable acrylate composition used to make the antireflection layer of Example 3 of Sakakibara.
Considering claim 11, petaerythritol tri(meth)acrylate and pentaerythritol tetra(meth)acrylate are taught as monomers suitable for forming the binder of the antireflection layer (id. ¶ 0034).
Considering claim 12, as discussed above, particle size of the hollow silica is 50-70 nm.
Considering claim 13, silica is included at 122 parts per 100 parts of the curable resin component (id. Example 3).

Response to Arguments
Applicant’s arguments with respect to the rejection of claims 1, 3-6, 18, and 19 over Shibata and Shi and (pg. 2 ¶ 3+ of Reponses) and the rejection of claims 7-13 over Shibata, Shi, and Sakakibara (pg. 5 ¶ 2+ of Response) have been fully considered, but they are not persuasive.  As Applicant makes no distinct arguments against the rejection based on the combination of Shibata, Shi, and Sakakibara beyond the arguments against the rejection base on the combination of Shibata and Shi, both sets of arguments are addressed together. 
At the outset, it is noted that Applicant has primarily couched the arguments in terms of 1) criticality and unexpected results derived from using coating formed from a composition containing urethane (meth)acrylate oligomer having viscosity of 25,000 to 86,000 cps (at 25 oC); see, inter alia, Response pg. 2 ¶ 5 and id. pg. 3 ¶ 3).  Although Applicant also couched arguments in terms of 2) lacking of motivation to combine Shibata and Shi (see. id. pg. 4 ¶ 1 and id. pg. 5 ¶ 4), arguments 2) are conclusory in nature and do not have any rational underpinning.  Applicant appears to argue that (an alleged) demonstration of criticality leads to a lack of motivation to combine references, but the former is a legal concept separate and distinct from the latter.  Furthermore, motivation per se
Re: argument 1) (on the basis of criticality and unexpected results), these arguments are unpersuasive for at least the following reasons:
-1a) improper submission of evidence; and
-1b) evidence that lacks sufficient number of tests.
Applicant is reminded that any evidence not included in the specification as filed must be introduced via a declaration or affidavit, wherein the former further requires a statement averring of the veracity of evidence contained therein.  The alleged evidence presented in the Response is submitted as an attachment, with no statement averring to the veracity thereof.  By this alone, the alleged evidence cannot be considered, as it is defective on procedural grounds.
In view of the PTO’s policy on compact prosecution, Examiner shall treat the evidence as if it were (subjunctive tense emphasized) contained in a properly executed declaration (which it is not).  The evidence submitted lacks probative value, at least because there is sufficient number of tests provided.  To demonstrate the criticality of a claimed range, Applicant “should compare a sufficient number of tests both inside and outside the claimed range”; see MPEP 716.02(d) and In re Hill, 128 USPQ 197.  Although there are values provided at the respective end points of the claimed range, Applicant has at least failed to provide tests from within the range.  Furthermore, comparative example 1 (2,000 cps) is too far removed from the lower bound of 25,000 cps, while comparative example 2 (421,000 cps) is too far removed from the upper bound of 86,000 cps to be of any value.  That these examples use urethane (meth)acrylate oligomers having respective different number of functionality further casts doubt on whether there is anything probative that could be gleaned.

Concluding Remarks
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zheren Jim Yang whose telephone number is (571)272-6604.  The examiner can normally be reached on M-F 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Z. Jim Yang/Primary Examiner, Art Unit 1781